DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive. Claim 1 and its dependent claims were rejected under 35 U.S.C. 112(b) in the non-final office action filed 28 January 2022. Applicant’s cancellation of Claims 3-5 removes the contradiction of the limitation “including helical orientational patterns” with the limitations recited in Claims 3-5. However, applicant has not addressed the indefinite language of Claim 1. Claim 1 recites “forming, in the layer of optically recordable material, periodic orientational patterns including helical orientational patterns”. Claim 1 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language (“including helical orientational patterns”) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Under the broadest reasonable interpretation of Claim 1, it is not required that the periodic orientational patterns be of a helical nature and rather the helical orientational patterns are acting as an exemplary subset of the periodic orientational patterns. When given the broadest reasonable interpretation of Claim 1, the amendments made to Claim 1 have not further narrowed the scope of the claim. In the interest of compact prosecution, the examiner reintroduces the rejection of claim 1 under 35 U.S.C. 103 in view of Yasuda and Cole, as explained below. This rejection was held in abeyance while awaiting further clarification of the claim language regarding the helical orientational patterns.  As the Applicant has not amended the claim to clarify whether the helical orientational patterns are required, and as this rejection was previously considered, it is reinstituted in the interest of compact prosecution to present all matters to the Applicant.
Applicant’s arguments, see Page 9-10, filed 21 October 2021, with respect to the rejection of Claim 6 and its dependents under 35 U.S.C. 103 in view of Yasuda and Cole, and further in view of King and Files have been fully considered and are persuasive.  The rejection of Claim 6 and its dependents has been withdrawn. 
The Examiner is in agreement with the Applicant that the reference beam and incident object beam described by King interfere in a co-propagating direction. As argued by the Applicant, this feature is different from the feature of Files where the angle between the beams is between 90 and 180 degrees. The Applicant further argues that the combination of King and Files would not be obvious, as the superposition of the polarizations would be different from the superposition of polarizations required in King. These arguments are persuasive and thus the previously made rejection of Claim 6 and its dependents under 35 U.S.C. 103 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “forming, in the layer of optically recordable material, periodic orientational patterns”, and the claim also recites “including helical orientational patterns” which is the narrower statement of the range/imitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
9. 	Regarding amended Claim 1, it is unclear if the applicant is requiring that the
orientational patterns be of the helical nature, or if helical patterns are just an exemplary type of
orientational pattern covered by the scope of the claim. Under the broadest reasonable interpretation of Claim 1, it is not required that the periodic orientational patterns be of a helical nature and rather the helical orientational patterns are acting as an exemplary subset of the periodic orientational patterns.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 20040240012 A1) in view of Cole (US 20080102378 A1).
Regarding Claim 1, Yasuda teaches a method of creating orientational patterns (Paragraph [0019]) in a bulk of photosensitive material (“photosensitive layer”, Paragraph [0053]). Yasuda further teaches a layer of polarization sensitive material (Paragraph [0053]) that has a thickness greater than or equal to a predefined thickness (Paragraph [0052]), where the layer has a first surface and a second surface that is opposite to the first surface (Fig. 2A). Yasuda even further teaches concurrently illuminating the layer with two beams of polarized light (Paragraph [0049]), wherein the two beams are coherent (Paragraph [0029]), thereby inducing periodic orientational patterns (Paragraph [0066]). Although Yasuda teaches polarization sensitive material, Yasuda is silent in regards to the recording material being a photocrosslinkable material. Cole teaches a photocrosslinkable material as the recording material (“crosslink the thermoplastic…during grating formation”, Paragraph [0065]).Yasuda and Cole are analogous art in that both references refer to holographic media and holographic recording techniques. It would have been obvious to one having ordinary skill in the art to have modified the recording material of Yasuda such that it is a photocrosslinkable material as taught by Cole because crosslinking makes the gratings stored in the recording material very stable, even at elevated temperatures (see Cole, Paragraph [0065]).
Regarding Claim 2, Yasuda further teaches that the beams are circularly polarized (Paragraph [0049]).
Regarding Claim 11, Yasuda further teaches that the beams are collimated (Paragraph [0049]).
Regarding Claim 14, Cole further teaches that the optically recordable material is a monomer or oligomer (“one photoactive monomer”, Paragraph [0006]) including a photosensitive fragment undergoing cycloaddition reaction (Paragraph [0083]). It would have been obvious to one having ordinary skill in the art to have modified the recording material of Yasuda such that it is a monomer including a photosensitive fragment undergoing cycloaddition reaction as taught by Cole because a monomer undergoing a cycloaddition reaction can be used to store reversible holograms (see Cole, Paragraph [0083] and Paragraph [0084]).
Regarding Claim 15, Yasuda teaches the use of polymers as the optically recordable material (Paragraph [0053]). Yasuda is silent in regards to the polymer being photocrosslinkable or containing a photosensitive fragment undergoing cycloaddition reaction. Cole teaches photocrosslinkable materials (Paragraph [0065]) as well as photosensitive fragments undergoing a cycloaddition reaction (Paragraph [0083]). It would have been obvious to one having ordinary skill in the art to functionalize the polymer used in Yasuda with photosensitive fragments capable of undergoing cycloaddition reaction as taught by Cole because the photosensitive fragments undergoing cycloaddition reaction are able to store reversible holograms in the recording medium (see Cole, Paragraph [0083] and Paragraph [0084]).
Regarding Claim 18, Yasuda further teaches that the patterns are created at an ambient temperature or a temperature corresponding to the liquid crystal phase (Paragraph [0053] and Paragraph [0055]).
Regarding Claim 20, the limitations of claim 1 of the instant application are all met by the obvious combination of the disclosures of Yasuda and Cole. It is to the understanding of the examiner that the periodic orientational patterns created as described by claim 1 of the instant application would inherently possess the property of having variation of the orientation of the optically recordable material along each axis of the Cartesian coordinate system. As such, the method disclosed by Yasuda, when modified by Cole as previously described, would also create orientational patterns possessing variation along each axis of the Cartesian coordinate system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Cole as applied to claim 1 above, and further in view of Fleming (WO 0196962 A2).
Regarding Claim 12, Yasuda and Cole teach beams illuminating a recording medium. However, Yasuda and Cole are silent in regards to the use of spherical wave fronts. Fleming teaches the use of one beam having a plane wave front and the other beam having a spherical wave front (Page 15 Lines 6-21). Yasuda and Fleming are analogous art as each reference teaches illuminating a photosensitive recording medium with light. It would have been obvious to one having ordinary skill in the art to further modify the recording beams disclosed in Yasuda such that one beam has a planar wave front and the other beam has a spherical wave front as taught by Fleming because, when one beam has a planar wave front and the other beam has a spherical wave front, concentric rings are obtained as the resulting interference pattern of the beams (see Fleming, Fig. 4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Cole as applied to claim 1 above, and further in view of Clemens (US 20140022615 A1).
Regarding Claim 13, Yasuda and Cole teach beams illuminating a recording medium. However, Yasuda and Cole are silent in regards to the use of spherical wave fronts. Clemens teaches the use of two beams, wherein both beams have spherical wave fronts (Paragraph [0034] and Paragraph [0026]). Yasuda and Fleming are analogous art as each reference teaches recording holograms in a recordable medium. It would have been obvious to one having ordinary skill in the art to further modify the recording beams disclosed in Yasuda such that both beams have spherical wave fronts as taught by Clemens because spherical wave fronts may be used to record fringes that achieve aberration correction (see Clemens, Paragraph [0034]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Cole as applied to claim 15 above, and further in view of Natarajan (US 20120147724 A1).
Regarding Claim 16, Yasuda teaches an optically recordable polarization sensitive material being a polymer (Paragraph [0053]) and Cole teaches a photosensitive fragment undergoing cycloaddition reaction (Paragraph [0083]). However, neither Yasuda nor Cole teach the use of cinnamate fragments. Natarajan teaches the use of cinnamate fragments (Paragraph [0027]). Yasuda and Natarajan are analogous art as each reference teaches an optical recording medium.  It would have been obvious to one having ordinary skill in the art to modify the polymer chain used in Yasuda with cinnamate fragments as taught by Natarajan because cinnamate fragments allow for the use of lower laser fluences than what is typically used in the art (see Natarajan, Paragraph [0019]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Cole as applied to claim 15 above, and further in view of Bjorklund (US 6280884 B1).
Regarding Claim 17, Yasuda and Cole teach the use of polymeric materials in a holographic recording medium. However, Yasuda and Cole are both silent in regards to the polymer being either a liquid crystal polymer or an amorphous polymer. Bjorklund teaches the use of amorphous polymers (Column 3 Lines 51-53). Yasuda and Bjorklund are analogous art as each reference teaches a method for recording holograms in a recordable medium. It would have been obvious to one having ordinary skill in the art to substitute the polymer used in the method disclosed by Yasuda with an amorphous polymer as taught by Bjorklund because amorphous polymers reduce scattering of the incident light beams within the recording medium (see Bjorklund, Column 3, Lines 51-53).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Cole as applied to claim1 above, and further in view of Hayashi (US 7319550 B2).
Regarding Claim 19, Yasuda and Cole teach a method for recording in a photosensitive medium. However, Yasuda and Cole are both silent in regards to annealing the layer of optically recordable material with the periodic orientation patterns. Hayashi discloses a heat treatment step that enhances the periodic orientational patterns (Column 14, Lines 37-42). Yasuda and Hayashi are analogous art as each reference teaches a method of recording holograms in a recordable medium. It would have been obvious to one having ordinary skill in the art to perform the heat treatment step taught by Hayashi following the recording step disclosed in Yasuda because the heat treatment step allows the recording material to achieve a higher degree of crosslinking and therefore fix the recorded pattern in the recording medium (see Hayashi, Column 14, Lines 37-42).
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As explained above in the response to arguments, the Applicant’s arguments regarding the prior art cited in the previous rejection of Claim 6 and its dependents are persuasive and thus the rejection of claims 6-10 under 35 U.S.C. 103 has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/20/2022